       Case: 3:19-cv-01052-wmc Document #: 53 Filed: 10/29/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

WARREN WILLIAMS,

                             Plaintiff,                        OPINION AND ORDER
      v.
                                                                    19-cv-1052-wmc
BERNDT, TABIOS, JOHN DOE #1,
JOHN DOE #2, JOHN DOE #3,
JOHN DOE #4, JOHN DOE #5, and
MALINDA,

                             Defendants.

       Pro se plaintiff Warren Williams, who is incarcerated at the Dane County Jail, is

proceeding against jail personnel on claims of excessive force, failure to intervene and

deliberate indifference arising out of a cell shakedown and cuffing incident on October 24,

2019. Before the court are Williams’s motions (1) to amend his complaint (dkt. 47); (2)

for a third-party subpoena (dkt. 48); and (3) to depose some of the defendants (dkt. 49).

I will deny these motions.



I. Motion to Amend

      On October 9, 2020, Williams filed a motion for leave to amend his complaint “in

advance” of submitting a proposed amended complaint, indicating that he wanted to

“amend” some paragraphs and “make a few changes” such as clarifying his status at the

time of the alleged event. (Dkt. 47.) On October 21, 2020, Williams filed an amended

complaint that identified his Doe defendants, which he did not need prior permission to

do. To the extent that Williams would still like to make other changes to the complaint,

the preliminary pretrial conference order explains that he must send a copy of his proposed
       Case: 3:19-cv-01052-wmc Document #: 53 Filed: 10/29/20 Page 2 of 3




amended complaint incorporating those changes with a motion for leave to amend. (Dkt.

43 at 4-5.) That is because the court cannot grant Williams permission to amend his

complaint in any other way before reviewing all the specific changes Williams wants to

make. I will therefore deny the motion without prejudice, meaning that Williams can

renew it if he files another proposed amended complaint.



II. Motion for a Third-Party Subpoena

       Williams has also filed a motion for the issuance of a third-party subpoena,

addressed to Dane County Sheriff David J. Mahoney, to produce “documents pertaining

to [the] complaint” including grievances, an incident report by defendant Berndt, and

video footage of the alleged cell shakedown and cuffing incident. (Dkt. 48 at 1.) I will

deny this motion, at least for now, because there is no reason at this early stage to think

that Williams needs to subpoena a third party to obtain these documents or access to the

footage if it exists. 1   Prisoners ordinarily make this type of request directly to the

defendants, and Williams notes that he has asked defendants for discovery, including

requests for video footage as well as incident reports, grievances and other documents

produced in relation to the alleged incident.         (Dkt. 45-1, 45-2.)     Defendants should

respond to this motion as if it were another request for production of documents, and

Williams may renew this request if, as discovery progresses, it becomes clear that a third-

party subpoena is necessary to obtain any discoverable documents he still needs.


1
  Williams asks that all video footage produced be filed with the court because he cannot keep
copies in his cell. (Dkt. 48.) But defendants need to provide Williams with the opportunity to view
any existing, relevant footage upon appropriate request. They are not going to provide him with
his own copies of the recordings.

                                                2
       Case: 3:19-cv-01052-wmc Document #: 53 Filed: 10/29/20 Page 3 of 3




III. Motion to Depose Defendants

      Finally, Williams seeks leave to depose defendants Berndt, Tabios, Malinda and

John Doe #1. (Dkt. 49.) Under Federal Rule of Civil Procedure 30(b)(3), depositions

must be recorded and the party requesting the deposition must pay for the recording and

transcripts. The court does not have funds to pay for prisoners to take depositions. Since

Williams has not indicated that he is willing to pay to record the depositions he requests,

I will deny his request. Williams may renew this request if he is willing to pay the costs

associated with taking these defendants’ depositions and provides a prisoner trust fund

account statement verifying that he had funds available for that purpose.



                                         ORDER

      IT IS ORDERED that plaintiff Warren Williams’ motion to amend (dkt. 47),

motion for a third-party subpoena (dkt. 48), and his motion to depose (dkt. 49) are

DENIED without prejudice.




      Entered this 29th day of October, 2020.

                                         BY THE COURT:

                                         /s/
                                         _______________________
                                         STEPHEN L. CROCKER
                                         Magistrate Judge




                                            3
